                    Case 20-50601-LSS         Doc 11       Filed 07/31/20       Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                             Jointly Administered
                                Debtors.



    HARTFORD ACCIDENT AND INDEMNITY
    COMPANY AND FIRST STATE INSURANCE                        Adv. Proc. No. 20-50601-LSS
    COMPANY,
                                                             Ref. Docket No. 8
                                Plaintiffs,

                    v.

    BOY SCOUTS OF AMERICA, et al.,

                                Defendants



         RESPONSE OF FIRST STATE INSURANCE COMPANY AND HARTFORD
        ACCIDENT AND INDEMNITY COMPANY TO DEFENDANTS’ MOTION TO
             EXTEND TIME TO ANSWER OR OTHERWISE RESPOND TO
                     PLAINTIFFS’ ADVERSARY COMPLAINT

             Plaintiffs Hartford Accident and Indemnity Company and First State Insurance Company

(collectively, “Hartford”) respectfully submit this response to the motion by certain defendants --

Boy Scouts of America (“BSA”) for itself and certain local councils -- seeking to extend their time

to respond to Hartford’s adversary complaint. Hartford responds to correct the facts regarding its

position with regard to BSA’s motion and states as follows:

             1.     Hartford and BSA have a disagreement over where insurance coverage disputes


1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Lane, Irving, Texas 75038.



                                                       1
               Case 20-50601-LSS         Doc 11     Filed 07/31/20    Page 2 of 4




should be resolved. Hartford believes these disputes should be resolved in Delaware as part of

the comprehensive insurance adversary proceeding it filed, while BSA believes these disputes

should be resolved piecemeal in a Texas state court action that BSA filed only against Hartford.

       2.      Hartford believes the insurance issues should be decided here because all issues

between and among (i) Hartford, (ii) BSA and (iii) BSA’s other insurers need to be resolved for

the Court and parties to know which insurers will pay what amounts toward which underlying

claims. Because Hartford believes these issues should be resolved here, Hartford on March 26,

2020, moved the Texas federal court where BSA’s Texas action currently is pending to transfer

venue to Delaware. There is nothing improper or untoward about Hartford’s transfer request.

       3.      Hartford filed this adversary complaint on May 15, 2020. BSA received notice of

it electronically that day. We also know from BSA’s fee applications that BSA’s counsel

reviewed the complaint that same day and started to work on its response to the complaint no

later than May 20. Hartford formally served its adversary complaint on BSA on June 30. BSA’s

answer date, barring an extension, was July 30, 2020.

       4.      On July 21, BSA asked Hartford for an extension to respond to the complaint until

September 15. Hartford agreed, so long as BSA did not defer or delay any party’s ability to serve

or respond to discovery. That should have been an unsurprising condition given BSA’s public

statements about its need to accelerate its reorganization, as well as Hartford’s (and no doubt

other insurers’) need for information to resolve coverage issues, whether resolved through

mediation or litigation.

       5.      Hartford did not assert this condition because of “gamesmanship.” Hartford needs

information from BSA and there is no reason to delay Hartford’s ability to ask for it formally.

That will, in turn, start the clock on BSA’s time to respond and, should the parties disagree over




                                                2
               Case 20-50601-LSS          Doc 11     Filed 07/31/20     Page 3 of 4




the adequacy of those responses, will accelerate any necessary motion practice.

       6.      BSA’s motion veers off-course and into a discussion of its anticipated motion to

abstain and Hartford’s response to that not-yet-filed motion. Should BSA make that motion --

and Hartford is hard-pressed as to why it needs a 45-day extension to do so, as BSA started

working on its response by May 20, more than two months ago -- then Hartford will make

whatever arguments it deems appropriate based on whatever information it believes is relevant.

       7.      BSA requested an extension of time to respond not because it needed more time,

but rather for a strategic advantage both here in connection with a not-yet-filed motion and in

Texas in connection with Hartford’s pending motion to transfer. BSA’s motion fails to state any

credible reason for why it needs an additional 45 days to respond to a complaint it has already

spent months reviewing. Nor does it offer any argument whatsoever as to why the Court should

not condition any extension on the parties’ right to serve discovery.

                                          CONCLUSION

       Hartford respectfully requests that the Court deny BSA’s Motion to the extent it seeks an

extension of time to respond to Hartford’s complaint that would delay any party’s right to issue,

or obligation to respond to, discovery.




                                                 3
             Case 20-50601-LSS   Doc 11      Filed 07/31/20   Page 4 of 4




Date: July 31, 2020                BAYARD, P.A.
 Wilmington, Delaware
                                    /s/ Erin R. Fay
                                   Erin R. Fay (No. 5268)
                                   Gregory J. Flasser (No. 6154)
                                   600 North King Street, Suite 400
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 655-5000
                                   Facsimile: (302) 658-6395
                                   Email: efay@bayardlaw.com
                                            gflasser@bayardlaw.com

                                   - and -

                                   James P. Ruggeri (admitted pro hac vice)
                                   Joshua D. Weinberg (admitted pro hac vice)
                                   Abigail W. Williams (admitted pro hac vice)
                                   Shipman & Goodwin LLP
                                   1875 K Street, NW, Suite 600
                                   Washington, DC 20003
                                   Tel: (202) 469-7750
                                   Fax: (202) 469-7751

                                   - and -

                                   Eric S. Goldstein (admitted pro hac vice)
                                   Shipman & Goodwin LLP
                                   One Constitution Plaza
                                   Hartford, CT 06103
                                   Tel: (860) 251-5000
                                   Fax: (860) 251-5099

                                   Attorneys for First State Insurance Company and
                                   Hartford Accident and Indemnity Company




                                       4
